DETAILED ACTION
This is the Office action based on the 16739889 application filed January 10, 2020, and in response to applicant’s argument/remark filed on October 19, 2020.  Claims 1, 3-5, 8-11 and 13-24 are currently pending and have been considered below.   Applicant’s cancellation of claims 2, 6-7 and 12 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  

 Claims 11, 13-16 and 19-20 rejected under 35 U.S.C. 103 as obvious over Liu et al. (U.S. Pat. No. 8187486), hereinafter “Liu”:--Claims 11, 13, 14, 15, 16: Liu teaches a method of etching silicon oxide with very high selectivity to silicon nitride in a trench having high aspect ratio (Col. 1, Lines 25-40; Col. 4, Lines 34-37; Fig. 4) using an atomic layer removal process (Col. 16, Lines 59 through Col. 20, Line 6), comprisingproviding a substrate comprising a silicon oxide layer and a silicon nitride layer into a process chamber (Col. 4, Lines 34-37);exposing the substrate to an etchant under a condition that thermodynamically favor adsorption but not condensation of the etchant on the substrate, thus allowing the adsorbed etchant to selectively etch silicon oxide from the substrate (Col. 2, Lines 59-64), wherein the etchant is a halide etchant that is formed in-situ by combining a hydrogen-containing species and a fluoride species, wherein the hydrogen-containing species may be NH3 or H2 or H2O and wherein the fluoride species may comprise HF or F2 or NF3 , wherein the hydrogen-containing species and a fluoride species may be introduced into the chamber concurrently or sequentially (Col. 3, Lines 20-36), wherein the etchant forms  reaction species NH4F that adsorbs or condenses on the substrate (Col. 9, Lines 2-24), wherein the etching selectivity between the silicon oxide and the silicon nitride may be at least 200:1 (Col. 4, Lines 40-43), wherein the etchant may be activated by using a plasma (Col. 5, Lines 9-13)., wherein the etching is repeated in 2into the chamber, then flowing a plasma-activated fluoride-containing species comprising NF3 into the chamber.        Although Liu is silent about the etchant forms a silicon oxide surface layer with reduced oxygen content on the silicon oxide film and forms an ammonium salt layer on the silicon nitride film, since the etchant in the invention of Liu is the same as recited in claim 1, it must possess the same properties, as taught by applicant.  According to MPEP 2112, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”(examiner’s underline) Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).--Claims 19, 20: Since the etching selectivity between the silicon oxide and the silicon 
 
Claims 1, 3-5, 8-11 and 13-23 rejected under 35 U.S.C. 103 as obvious over Gohira et al. (U.S. PGPub. No. 20170330759), hereinafter “Gohira”, in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik:--Claims 1, 3-5, 8, 11, 13-18 and 21-23: Gohira teaches a method of selectively etching silicon oxide with respect to silicon nitride, comprising loading a substrate comprising a silicon oxide layer and a silicon nitride layer into a process chamber (Fig. 3 and 6; [0107-0118]);selectively etching the silicon oxide layer by using a plasma generated from a mixed gas comprising a first gas and a second gas, wherein the first gas may comprise hydrogen atom, such as H2 or HF,  and the second gas may comprise fluorine atom,  such as CF4 or NF3 ([0053-0056, 0075]), wherein the process chamber is maintained at 60 mT ([0118]), wherein the plasma may be generated by a first RF power source and a second RF power source, wherein the first and the second power source may be pulsed between a high power value and low power value, wherein the low power value may be zero ([0062-0065]);        Kanarik teaches that when plasma etching a substrate, it would be advantageous to pulse RF power and gas flows ([0016-0017]) to improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).        Therefore,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to pulse both the RF power and the gas flows in the invention of Gohira 2, or only H2 and HF, flowing in a first period and only CF4 flowing in a second period.  This is equivalent to repeating a first step of flowing only H2, or only H2 and HF, and a second step of flowing only CF4 a plurality of times.        Although Gohira is silent about the etchant forms a silicon oxide surface layer with reduced oxygen content on the silicon oxide film and forms an ammonium salt layer on the silicon nitride film, since the etchant in the invention of Gohira is the same as recited in claim 1, it must possess the same properties, as taught by applicant.  According to MPEP 2112, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”(examiner’s underline) Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).--Claims 9, 10, 19, 20: Since the etching selectivity etches silicon oxide with respect to silicon nitride, the etching also remove a finite amount of the silicon nitride. 
Response to Arguments
Applicant's arguments filed October 19, 2020 have been fully considered as follows:-- Claim 11, which combines claim 11 and 12, previously found allowable, is found to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713